Case: 18-40327      Document: 00514769032         Page: 1    Date Filed: 12/20/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 18-40327                             FILED
                                  Summary Calendar                   December 20, 2018
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

OSBALDO NAVARRO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:13-CR-989-1


Before BENAVIDES, HIGGINSON, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Osbaldo Navarro appeals his sentence upon the revocation of his term of
supervised release imposed following his conviction for conspiring to transport
aliens and two counts of transporting aliens. The only question in dispute by
both parties on appeal is whether the district court erred in finding that
Navarro committed a “Grade A” violation by possessing controlled substances




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40327     Document: 00514769032     Page: 2   Date Filed: 12/20/2018


                                 No. 18-40327

with the intent to distribute them. See U.S.S.G. § 7B1.1(a)(1), comment. (n.3);
U.S.S.G. § 4B1.2(b).
      Navarro concedes that, in the absence of an objection in the district court,
plain error review applies. See United States v. Davis, 602 F.3d 643, 646-47
(5th Cir. 2010). A district court may revoke a term of supervised release upon
a finding, by a preponderance of the evidence, that the defendant violated a
condition of supervised release. See 18 U.S.C. § 3583(e)(3); United States v.
Hinson, 429 F.3d 114, 118-19 (5th Cir. 2005). When the sufficiency of the
evidence in a revocation hearing is challenged on appeal, this court must “view
the evidence and all reasonable inferences that may be drawn from the
evidence in a light most favorable to the government.” United States v. Alaniz-
Alaniz, 38 F.3d 788, 792 (5th Cir. 1994) (internal quotation marks and citation
omitted). The evidence is sufficient if a reasonable trier of fact could have
reached the district court’s conclusion. Id.
      Law enforcement officers received a tip from a reliable confidential
informant that Navarro would be delivering narcotics. As a result of this tip,
Navarro was found in possession of a total of about 8 grams of cocaine and
about 4 grams of heroin, several cell phones, and approximately $612 in cash.
Based upon the quantity of controlled substances, combined with the presence
of a large quantity of cash and the confidential informant tip, it is reasonable
to infer that, more likely than not, Navarro possessed the drugs with the intent
to distribute. See United States v. Munoz, 957 F.2d 171, 174 (5th Cir. 1992);
Alaniz-Alaniz, 38 F.3d at 792. Thus, considering the evidence in the light most
favorable to the government, there is sufficient evidence for a reasonable trier
of fact to have found by a preponderance of the evidence that Navarro’s conduct
amounted to a Grade A violation. Alaniz-Alaniz, 38 F.3d at 792. As such, the




                                        2
    Case: 18-40327    Document: 00514769032    Page: 3   Date Filed: 12/20/2018


                                No. 18-40327

district court did not err in applying the Grade A violation policy statement
sentencing range. See Puckett v. United States, 556 U.S. 129, 135 (2009).
      The district court’s judgment is AFFIRMED.




                                      3